Case:20-01947-jwb Doc #:446-12 Filed: 03/05/2021 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In re: Chapter 11
Case No. 20-01947-jwb
BARFLY VENTURES, LLC, et al,’ Hon. James W. Boyd
Debtors. Jointly Administered

/

 

NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST OF APPLICATION
FOR PROFESSIONAL FEES PURSUANT TO FED. R. BANKR. P. 2016 AND NOTICE
OF THE RIGHT TO OBJECT

Notice is hereby given that the following professional persons have made application to
the Bankruptcy Court for the allowance of fees and expenses as listed below:

 

Professional (name and address): Warner Norcross + Judd LLP
150 Ottawa Avenue, NW, Suite 1500
Grand Rapids, Michigan 49503

 

 

 

 

Fees Requested: $259,294.00
Expenses Requested: $54,787.87
Fees Previously allowed by Court: N/A

 

 

PLEASE NOTE: The application is available for public review at the Clerk's Office, One
Division North, Grand Rapids, Michigan, Monday through Friday, from 8 a.m. — 4 p.m. No
hearing will be set before the Court unless a written objection to this application is timely filed
with the Clerk of the Bankruptcy Court. If you have any objection, you have 21 days from the
date of service of this notice in which to file such written objection. If an objection is filed, a

 

' The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s
Restaurant Saloon)(4255).

 
Case:20-01947-jwb Doc #:446-12 Filed: 03/05/2021 Page 2 of 2

subsequent notice will be sent to you of the date, time, and location of the hearing on the
objection.

ANY OBJECTION MUST BE TIMELY FILED WITH:

United States Bankruptcy Court
One Division North
Grand Rapids, Michigan 49503

A COPY OF ANY OBJECTION MUST ALSO BE SENT TO:

Elisabeth M. Von Eitzen
Warner Norcross + Judd LLP
150 Ottawa Avenue, NW, Suite 1500
Grand Rapids, Michigan 49503

Date Notice Served: March 5, 2021 /s/ Elisabeth M. Von Eitzen
Elisabeth M. Von Eitzen

 
